DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on May 25, 2021, Applicant amended claims 1, 6, and 33.
Applicant cancelled claims 92 and 93.
In the non-final rejection of February 25, 2021, Examiner objected to claim 1. Applicant amended claim 1. Objection is withdrawn.
Examiner rejected claims 1, 2, 5-8, and 92-94 under 35 U.S.C. 112(a). Applicant amended claim 1. Rejection is withdrawn.
Examiner rejected claims 33, 34, 38, 40-43, 45, 49, and 50 under 35 U.S.C. 112(b). Applicant amended claim 33. Rejection is withdrawn.
Examiner advised that should claims 2 and 5 be found allowable, claims 92 and 93 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Applicant cancelled claims 92 and 93. Advice is withdrawn.
Currently, claims 1, 2, 5-8, 33, 34, 38, 40-43, 45, 49, 50, and 94 are under examination.

Claim Objections
Claims 1 and 33 are objected to because of the following informalities:  
	In regards to claim 1, page 3, line 4, “the space” should be changed to “a space”.

	In regards to claim 33, page 5, line 17, “a respective upper hinge edge” should be changed to “the upper hinge edge”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 6, lines 1-2 recite “the space”. Claim 6 depends upon claim 1. Claim 1, page 3, lines 1-2 recite: a height of a first cross-section of a space between the upper jaw and the lower jaw and in a plane perpendicular to said longitudinal axis and taken at a first point. Claim 1, page 3, lines 3-5 recite: a height of a second cross-section of the space between the upper jaw and the lower jaw and in a plane perpendicular to said longitudinal axis and taken at a second point. It is unclear which space is being referred to in claim 6, lines 1-2, whether the space taken at the first point or the space taken at the second point. Claim 7 is rejected by virtue of being dependent upon claim 6.
a space between the upper jaw and the lower jaw and in a plane perpendicular to said longitudinal axis and taken at a first point. Claim 1, page 3, lines 3-5 recite: a height of a second cross-section of the space between the upper jaw and the lower jaw and in a plane perpendicular to said longitudinal axis and taken at a second point. It is unclear whether “a space” in claim 94, line 2, refers to the space taken at the first point or the space taken at the second point or is another space.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, and 94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (US 7,175,610).
In regards to claim 1, Mori teaches a needle set (Figures 1-4B), comprising: 
a needle guard (protector [1]) having an upper jaw (top portions of main body [2]) and a lower jaw (bottom portions of main body [2]), the upper jaw and the lower jaw each defining a channel (Figure 1) and being joined at a hinge (holder [4]), the upper jaw having upper side walls (top portions of main body [2]) parallel to a longitudinal axis of the needle guard, the lower jaw having lower side walls (bottom portions of main body [2]) parallel to the longitudinal axis, edges of the upper jaw being aligned with and 
a winged needle (winged needle [5]) having a cannula (needle tube [52]) and a hub (hub [54]) with a pair of wings (wings [51]) 
a tube (tube [55]) connected to the cannula by the hub 
the hinge having an opening (proximal aperture [21]) into which the tube is received
the upper side walls and the lower side walls being laterally spaced apart to permit the hub to be received between the upper jaw and the lower jaw with the wings in the slots (Figure 3)
each slot of the slots having an open end opposite the hinge, the slots progressively narrowing to a first spacing that is narrower than a thickness of each wing of the wings at a point on each wing that will be aligned with a respective pair of said edges when the wings are retracted into the needle guard, and thereafter expanding progressively to a second spacing that is substantially equal to said thickness of each wing (Figure 3)
wherein a height of a first cross-section of a space between the upper jaw and the lower jaw and in a plane perpendicular to said longitudinal axis and taken at a first point (labeled in Figure 1 below), at the open end of each slot, is smaller than a height of a second cross-section of the space between the upper jaw and the lower jaw and in a plane perpendicular to said longitudinal axis and taken at a second point (labeled in Figure 1 below), adjacent to the hinge of the needle guard (Figure 1)
the height of the first cross-section at the first point and the height of the second cross-section at the second point differing by a difference between said first and second spacings (Figures 1-2)

    PNG
    media_image1.png
    656
    656
    media_image1.png
    Greyscale

In regards to claim 2, Mori teaches wherein the upper side walls and the lower side walls are thicker at said hinge than at said open end of each slot (Figure 1).
In regards to claim 5, said first spacing of Mori is capable of being zero, as the upper and lower jaws being made of a flexible material easily deformable by external forces (column 4, lines 24-28) allow for the upper and lower jaws to be engaged together such that the first spacing is zero.
In regards to claim 6, Mori teaches wherein the space between the upper jaw and the lower jaw has a negative draft (Figure 1).  

In regards to claim 8, Mori teaches wherein the channel defined by each of the upper jaw and the lower jaw has a C-shaped cross-section (Figure 1) due to the cylindrical main body [2] of Mori.
In regards to claim 94, Mori teaches wherein the upper jaw and the lower jaw define a space [3] therebetween that has a negative draft, and a magnitude of the negative draft is equal to the difference between said first and second spacings (Figure 1).  

Response to Arguments
Examiner previously applied Mori as a reference in the non-final rejection of November 12, 2019. Applicant presented arguments against Mori in the reply of February 25, 2020. Examiner did not maintain Mori as a reference in the final rejection of November 2, 2020, due to Mori failing to teach the limitation “the width of the cross-section taken at a first point, at the open end of each slot, is substantially equal to the width of the cross-section taken at a second point, adjacent to the hinge of the needle guard”. However, Examiner is now reapplying Mori as a reference as the limitation “the width of the cross-section taken at a first point, at the open end of each slot, is substantially equal to the width of the cross-section taken at a second point, adjacent to the hinge of the needle guard” is no longer required in the claims. Thus, Examiner now addresses relevant Applicant’s arguments against Mori in the reply of February 25, 2020:
	In regards to claim 1, Applicant argued: Turning next to Mori, Applicants respectfully submit that this reference fails to teach or suggest at least 1.) "a cross-section of a space between the upper jaw and the lower jaw and in a plane perpendicular to said longitudinal axis and taken In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). Mori clearly shows the structure which is claimed: wherein a height of a first cross-section of a space between the upper jaw (top portions of main body [2]) and the lower jaw (bottom portions of main body [2]) and in a plane perpendicular to said longitudinal axis and taken at a first point (labeled in Figure 1 above), at the open end of each slot [3], is smaller than a height of a second cross-section of the space between the upper jaw and the lower jaw and in a plane perpendicular to said longitudinal axis and taken at a second point (labeled in Figure 1 above), adjacent to the hinge [4] of the needle guard [1] (Figure 1), and the height of the first cross-section at the first point and the height of the second cross-section at the second point differing by a difference between said first and second spacings (Figures 1-2).
	In regards to claim 1, Applicant argued: Second, even if the figures of Mori were to scale, there is no teaching of a width of the space inside of Mori's protector 1 is constant while the height of this space decreases as the cross-section is moved from the hinge to the opposite end. On the contrary, it appears that the width and the height in Mori's device would match each other, so they could not match the features recited in Claims 1 and 4 (Remarks of February 25, 2020, page 12). Examiner disagrees. This argument is relevant to the amended limitation “wherein a height of a first cross-section of a space between the upper jaw and the lower jaw and in a plane perpendicular to said longitudinal axis and taken at a first point, at the open end of each slot, is smaller than a height of a second cross-section of the space between the upper jaw and the lower jaw and in a plane perpendicular to said longitudinal axis and taken at a second point, adjacent to the hinge of the needle guard, and the height of the first cross-section at the first point and the height of the second cross-section at the second point differing by a difference 

Allowable Subject Matter
Claims 33, 34, 38, 40-43, 45, 49, and 50 are allowed.
	In regards to independent claim 33, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a needle guard for protecting a user from a winged needle pulled from a front end of the needle guard to a rear end of the needle guard, as claimed, specifically including the bridge slot being a slot portion that is distinct from the front and rear slots with a vertical slot width that is greater than a vertical slot width of the front slot and greater than a vertical slot width of the rear slot to facilitate movement of the winged needle from the front slot to the rear slot.
	Utterberg et al (US 5,772,638) teaches a needle guard (Figures 1-3, needle protector sheath [10]) for protecting a user from a winged needle pulled from a front end of the needle guard to a rear end of the needle guard, the needle guard comprising a bridge slot being a slot portion (portion of slot [26] that is above catch projection [32]) that is distinct from the rear slots 
	Thus, independent claim 33 is allowed. Dependent claims 34, 38, 40-43, 45, 49, and 50 are allowed by virtue of being dependent upon independent claim 33.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783